            Case 3:20-cr-00337-WHO Document 48 Filed 02/11/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                      CRIMINAL MINUTES

 Date: February 11, 2021             Time: 3 minutes           Judge: WILLIAM H. ORRICK
                                     1:32 p.m. to 1:35 p.m.

 Case No.: 20-cr-00337-WHO-1         Case Name: UNITED STATES v. Sullivan

Attorney for Plaintiff:      Andrew Dawson
Attorneys for Defendant:     David Angeli and John Cline
                             Defendant Joseph Sullivan – present (by video), on bond

  Deputy Clerk: Jean Davis                         Court Reporter: Debra Pas
  Interpreter: n/a                                 Probation Officer: n/a


                                         PROCEEDINGS

Status conference conducted via videoconference. Discovery is ongoing. Technical problems have been
resolved, and the bulk of the preliminary discovery has been provided. Parties ask to return in
approximately 60 days, at which time proposed dates for motions and perhaps trial will be discussed.



CASE CONTINUED TO:           April 15, 2021 at 1:30 p.m. for further Status Conference.




EXCLUDABLE DELAY:
Category Effective Preparation of Counsel
Begins   February 11, 2021
Ends     April 15, 2021
